Title: Editorial Introduction
From: 
To: 

In making GW colonel of the regiment that was constituted, or reconstituted, in Virginia as a consequence of Braddock’s defeat, Robert Dinwiddie issued to GW three documents: a Commission, his Instructions, and a Memorandum. The only copy of the Commission found is in Dinwiddie’s letter book, in the hand of his clerk William Withers. It is dated 14 August. There are also letter-book copies of the Instructions and the Memorandum, but GW’s own copies of the two documents, signed by Dinwiddie and written by Withers, have survived as well. His copies are dated 14 Aug.; those in Dinwiddie’s letter book are not dated and are entered there, along with the Commission, not in August but after the entry of 2 Sept., the day after GW assumed command of the Virginia Regiment. As the placement of the documents in the letter book suggests, and other evidence makes clear, the Instructions and Memorandum, though dated 14 Aug., were not drawn up—at least not in the form they appear here—before the end of August or the beginning of September. If nothing else does, Dinwiddie’s references to Commissary Charles Dick in the two documents demonstrates this. In the Instructions Dinwiddie wrote: “as Mr Dick has declared his Intentions of declining any further Services as Commissary,” and in the Memorandum, “if Mr Dick does not incline to continue Comissary”; but Dinwiddie’s letters to Dick of 20 Aug. and 2 Sept. indicate that until he received a letter from Dick written on 24 Aug., Dinwiddie assumed that Dick would continue as commissary. Further evidence that Dinwiddie did not complete his Instructions and the Memorandum for GW before late August can be adduced from his statement in the Instructions that he had “granted Commissions for raising Sixteen Companies of Men to be formed into a Regiment.” In several letters, written on 11 Aug. and on 20 Aug., Dinwiddie first declared and then confirmed his intention to issue new commissions after “the Assembly rises,” which it did not do until 23 Aug. As late as Monday, 25 Aug., two days after he prorogued the assembly, Dinwiddie wrote to the captains in the Virginia forces at Fort Cumberland that he did not have “time to appoint Officers to succeed those that were kill’d [at the Battle of the Monongahela] but shall do that soon.” Perhaps most persuasive is what does not appear in Dinwiddie’s correspondence during the month of Aug. 1755. In the nearly two dozen letters in Dinwiddie’s letter book dated between 14 Aug. and 1 Sept. all concerned with some aspect of colonial defense, he makes no references to commissioning officers in the new regiment other than those cited here, and he makes no references at all to appointing a colonel or to Washington himself, even in his letter to Col. William Fitzhugh on 30

Aug. written in response to Fitzhugh’s offer to head an expedition against the French and Indians. GW’s letter of 14 Aug. to Warner Lewis expressing his reluctance, and betraying his eagerness, to become the colonel of the new Virginia Regiment and Dinwiddie’s chiding letter to GW of 14 Dec. 1755, 3½ months after GW assumed command, taken together serve to confirm that the Instructions and Memorandum were hardly put in final form before Dinwiddie and GW conferred in Williamsburg in late August. Among the concerns that GW expressed to Lewis on 14 Aug. in addition to his insistence that the new colonel have a voice in the selection of the officers for the regiment were his uneasiness that “necessary Officers” were “yet wanting” and his strong feeling that a “small Military Chest” (i.e., disposable funds) was “absolutely necessary.” GW’s Instructions provided that he should appoint his “necessary” aide-de-camp and secretary, as well as a commissary, an adjutant, a quartermaster, and other “inferior” officers, and that he should have a military chest. That these were concessions that did not sit well with Dinwiddie became apparent in December when he gave vent to his displeasure at GW’s appointment of an adjutant and to his continuing irritation that GW had been allowed to have an aide-de-camp. The commission, unlike the Instructions and Memorandum, may have in fact been drawn up and signed by Dinwiddie on 14 August. If so, it would seem to confirm that Dinwiddie had made up his mind to offer GW command of the regiment by the time GW responded to Warner Lewis’s letter of 9 Aug. suggesting that possibility. It should be noted, however, that Peter Hog as senior captain in the regiment was assigned the same date of rank, 14 Aug., and that the dates of rank for the 15 other captains followed along on successive days (except for Sundays and 28, 29 Aug., 3 Sept.) from 15 Aug. through 4 Sept. Yet Dinwiddie’s correspondence seems to indicate that he did not issue new commissions for any of the 16 captains of the regiment until after he prorogued the assembly on 23 Aug. It was the practice in the Virginia forces, both before and after Aug. 1755, to assign to a newly commissioned officer or to an officer upon his promotion a date of rank which would give him the appropriate seniority within his rank, without reference to the precise date that the commission or promotion was either approved or conferred. Even if the exact date that these documents were drawn up and signed could be fixed, the timing of Dinwiddie’s first formal offer of the command and of GW’s formal acceptance would remain uncertain. George Mason’s letter of 21 Aug. written before GW left for Williamsburg may be taken to mean that the offer had already been made or only that Mason expected the offer to be made. If in fact made after GW’s arrival in Williamsburg, the formal offer was tendered, and accepted, between 27 Aug. and 1 Sept., by which time GW had taken command of the regiment. GW’s testimony seems to support what the other evidence suggests, that Dinwiddie asked GW to become

colonel of the new Virginia Regiment on or about 27 Aug. and that GW accepted the offer on or shortly before 1 September. In a long letter recounting the trials and tribulations of serving in the Virginia military forces which GW wrote to Lord Loudoun on 10 Jan. 1757, GW confessed that he had “long since been satisfied of the impossibility of continueing in this Service without loss of Honour: Nay, was fully convinced of it, before I accepted the Command the Second time (seeing the gloom that sat hovering over us) and did, for this Reason, reject the offer till I was ashamed to deny; not careing to expose my Character to Publick Censure: But the Sollicitations of the Country overcame my objections.”